DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered. 
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 3, 11, 13, and the cancellation of claims 12 and 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For purposes of examination, the limitation will be understood to mean the laser chip is of a buried heterostructure design and additionally has a MQW.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.2-3) the art of Takahira does not provide “a confinement region for solder material” as the width of the solder material is selected such that the solder does not actually reach the area of the grooves outlined by the Examiner.
The Examiner does not entirely agree. First, the Examiner does agree that Takahira prefers that the solder width be chosen such that the solder ideally does not enter the grooves. However, Takahira additionally teaches that this preferable arrangement ([0121]) may not always occur and takes further steps to mitigate the effects of solder crawl/creep ([0004-6]). These further steps involve coating the “crack preventing grooves” (v-shaped grooves) and the chip dividing grooves (grooves closest to edges) with dielectric material (#317) such that short circuiting of the device is avoided ([0023], [0150-154]). Thus, although Takahira clearly does not prefer the solder to enter the noted grooves, additional steps are taken to create solder confinement regions within the grooves to improve yield in the cases where the optimal solder width arrangement is not realized. Takahira therefore continues to read on the claimed invention.
The Examiner notes the interview of 02/02/2022 wherein the proposed amendment was briefly discussed. During this call the Examiner stated a thorough read/review of Takahira was not able to be done at the time of the call but that the Applicant’s representative’s characterization of Takahira was 
The Examiner notes that the current action is made non-Final to aid in advancing prosecution and to allow the Applicant sufficient time to consider the Examiner’s position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-6, 8-10 , 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahira (US 2010/0091808) in view of Taniguchi et al. (US 2020/0044417).
With respect to claim 1, Takahira teaches a semiconductor laser chip, the semiconductor laser chip (fig.9) comprising: a substrate formed of a first semiconductor material (fig.1 #101); a cladding layer formed of an N-type material disposed on the substrate (fig.1 #103); a first layer of metallic material disposed on a first end of the substrate (bottom of laser device in fig.1) to provide an N-side metal contact in electrical communication with the cladding layer of the N-type material (fig.1 #111); a multi quantum well (MQW) (fig.1 #106, [0098]) disposed adjacent a second end of the substrate (top of laser device in fig.1); a first layer of electrically insulative material disposed on the second end of the substrate (fig.9 #317, left side); a second layer of metallic material disposed on the second end of the substrate to provide a P-side metal contact in electrical communication with the MQW (fig.1 #115); and wherein the layer of electrically insulative material is disposed on at least a portion of the second end of the substrate (fig.9 top left) and on a first sidewall of the substrate (fig.9 leftmost groove), the first sidewall adjoining the first and second ends of the substrate (fig.9), wherein the first sidewall defines at least a first notch that extends along an outer edge of the substrate (fig.9 leftmost groove), the first layer of electrically insulative material being disposed on the first notch (fig.9 #317 in leftmost groove), and wherein the first notch and the first electrically insulative material disposed on the first notch are configured to provide a confinement region for solder material ([0150-154] shape of notch + coating of dielectric confines/restrains the solder from contacting the sidewalls) such that the first notch blocks the solder material and prevents an electrical short with the n-type cladding material (fig.9, location of groove and coating of dielectric prevents solder short with n-clad). Takahira teaches the device outlined above, but does not teach the MQW comprises a buried heterostructure. Taniguchi teaches the use of buried heterostructure type devices (fig.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the buried heterostructure type design as 
With respect to claim 3, Takahira teaches the substrate further includes a second sidewall that adjoins the first and second ends (fig.9 rightmost groove), and wherein the second sidewall defines a second notch.
With respect to claim 4, Takahira teaches a second layer of electrically insulative material disposed on the second end of the substrate and the second notch (fig.9 #317 right side).
With respect to claim 5, Takahira teaches the substrate comprises a III-V semiconductor material ([0091]).
With respect to claim 8, Takahira teaches the electrically insulative layer is an oxidation passivation layer comprising silicon dioxide (Si02) or silicon nitride ([0102]).
With respect to claim 9, Takahira teaches the second end of the substrate defines first and second channels (fig.9 central grooves), and wherein the MQW is disposed between the first and second channels (fig.9 #106 disposed throughout central region including between the central grooves; note that the definition of “between” from Merriam-Webster includes ‘in the time, space or interval that separates’. The MQW is understood to be in the space or interval that separates. It is acknowledged that Takahira would not reasonably disclose “directly between”. Additionally, the modification in view of Taniguchi is believed to result in a structure in which the MQW would be directly between 2 channels, see Taniguchi fig.2).
With respect to claims 6 and 10, Takahira teaches the device outlined above including the general applicability to semiconductor lasers ([0001]) and the use of alternate materials ([0170]), but does not teach the N-type material comprises gallium arsenide (GaAs) or indium phosphide (InP), or the laser is implemented as an infrared laser capable of emitting channel wavelengths of 1300 nm to 1700 nm. Taniguchi teaches a semiconductor layer made using InP ([0026]) and emitting at 1555nm ([0034]). 
Further, Taniguchi has demonstrated these materials are known in the art to be used with lasers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 16, Takahira teaches the first sidewall of the substrate defines a first notch that extends along an outer edge of the substrate (fig.9 leftmost groove).
With respect to claim 17, Takahira teaches the second end of the substrate defines first and second channels (fig.9 central grooves), and wherein the MQW is disposed between the first and second channels (fig.9 #106 disposed throughout central region including between the central grooves; note that the definition of “between” from Merriam-Webster includes ‘in the time, space or interval that separates’. The MQW is understood to be in the space or interval that separates. It is acknowledged that Takahira would not reasonably disclose “directly between”. Additionally, the modification in view of Taniguchi is believed to result in a structure in which the MQW would be directly between 2 channels, see Taniguchi fig.2).

Claims 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahira in view of Liang et al. (US 10826613).
With respect to claim 11, Takahira teaches a laser arrangement including at least one multi quantum well (MQW) semiconductor laser (fig.9, [0098]) coupled to a mount (fig.2 #2), the at least one 

With respect to claim 14, Takahira teaches the P-side region has an overall thickness that is less than the N-side region (fig.1 #101-105 thicker than #107-110).
With respect to claim 15, Takahira, as modified by Liang, teaches the assembly is implemented as a multi-channel optical transceiver capable of transmitting and receiving at least four different channel wavelengths (Liang, 4 channels listed near #160, receivers at #130).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach either the same inventive concept of using grooves to prevent solder creep in flip-chip lasers or structures similar thereto:
US 2011/0013655, WO2019169661, US 2007/0274359, US 5198686, JP405-218586a, US 6538302, JP358-142588a, JP402-253690a, US 2021/0044088

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828